Jason M. Orange! (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Smart Study Co., Ltd.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 SMART STUDY CO., LTD.,                              CIVIL ACTION NO.
                                                      21-cv-3944 (PAC)
 Plaintiff

 v.                                                      [PR6POS1ID] f?/t(
                                                        PRELIMINARY
 AWYJCAS DIRECT, BABY GIFT, BAKDROPDAY,              INJUNCTION ORDER
 CALING TEA SET, CANDY BOUTIQUE STORE,
 CHUQ, DAHEI, DALITA BOUTIQUE, DISPLAY IT,
 DOTREWES,      EARTHDEALS,         EGAO-US,
 ETHOUSE,     FAMVINKLE,       FANZHANGYI,
 FIREFAIRY PARTY SIGN, FUNDISINN SHOP,
 GEMSHARK,                           GONZEY,
 GUANGZHOUCILIMAOYIYOUXIANGONGSI,
 GUOFENGXIN,          HEARTLAND           GO,
 HEFEIYUEJIAHUANJINGGONGCHENGYOUXIA
 NGONGSI, HISOKAY, HONGKAI, HOTBABA,
 HUIJIA    WANG,       HXEZOC,       IOYOUHI,
 JIAZSTYLED, JINHIT, JINYI1103, JIOJIOLIN, JX-
 STORE, KAKADAIN, LAPARTY, LAVENTY, LE
 SOURCE, LINNAN, LOMODA, LONGSKY,
 LUO HE CAI YAO SHANG MAO YOU XIAN
 GONG SI, LUOHEQIANXUESHANGMAO, MAY-
 RECORDS, MENGSHIHANG, MGLDSJT, MISS SU
 ZHAO YING, ORANGUU, PARTICO, PARTY
 HEBOLAND,       PINGDEAR,          INGXUAN
CLOTHING STORE, QISHILAOGONG, SABRIA,
SENWAN     GIFT     STORE,   SFGFHHJJH,
SHARKSHOW,
SHENYANGSHIJIQUANSHOUJIEIXIUZHONGXI
N, SHERONV, SHUMINTAOJIN, SINHOON,
STOREUSA, TASIPA, THEOCHY, TONGJI-US,
TOYS POUCH, UNIQUEMIRACLE, USHINEMI
DIRECT, VTES, WAI HING NON STAPLE FOOD
SHOP,             WOW              GIFT,
XIANSHIBEILINQUJINMUJIANGDIANZISHANG
WUFUWUBU,        XJWLAYF,      XUIYUI7I,
YUJIAWANG,
ZHUZHOUSHILUSONGQUZHONGHUITONGXIN
CHANPINJINGYINGBU      and    1],~~~Je,
                          GLOSSARY


                   Smart Stud Co., Ltd.
Defendants        Awyjcas Direct, BABY gift, bakdropday, Caling Tea set,
                  Candy boutique store, CHUQ, DAHEI, DALITA
                  BOUTIQUE, Display it, Dotrewes, earthdeals, Egao-
                  US, EThouse, FAMVINKLE, fanzhangyi, Firefairy
                  Party Sign, FunDisinn Shop, GemShark, Gonzey,
                  GuangZhouCiLiMaoYiY ouXianGongSi, guofengxin,
                  Heartland                                            GO,
                  hefeiyuejiahuanjinggongchengyouxiangongsi,
                  HISOKAY, Hongkai, HOTBABA, huijia wang, Hxezoc,
                  IOYOUHI, Jiazstyled, flNHIT, jinyil 103, JioJioLin,
                  JX-Store, kakadain, LAPARTY, LaVenty, LE Source,
                  LINNAN, Lomoda, LongSky, Luo He Cai Yao Shang
                  Mao You Xian Gong Si, luoheqianxueshangmao, may-
                  records, mengshihang, MGLDSJT, Miss Su Zhao Ying,
                  Oranguu, Partico, Party Heboland, PINGDEAR,
                  Qingxuan Clothing Store, QISHILAOGONG, sabria,
                  senwan       gift    store,    sfgfhhjjh,    Sharkshow,
                  shenyangshijiquanshoujieixiuzhongxin,       SHERONV,
                  shumintaojin, Sinhoon, storeUSA, TASIPA, Theochy,
                  Tongji-US, TOYS POUCH, UniqueMiracle, Ushinemi
                  Direct, VTES, Wai Hing non staple food shop, WOW
                  GIFT, xianshibeilinqujinmujiangdianzishangwufuwubu,
                  XJwlAYF,                Xuiyui7i,             yujiawang,
                  zhuzhoushilusongquzhonghuitongxinchanpinjingyingbu
                  and 1],jjj~@.ffi
Amazon            Amazon.com, a Seattle, Washington-based, online
                  marketplace and e-commerce platform owned by
                  Amazon.com, Inc., a Delaware corporation, that allows
                  manufacturers and other third-party merchants, like
                  Defendants, to advertise, distribute, offer for sale, sell
                  and ship their retail products, which, upon information
                  and belief, primarily originate from China, directly to
                  consumers worldwide and specifically to consumers
                  residin in the U.S., includin New York
AliExpress        Aliexpress.com, an online marketplace platform that
                  allows manufacturers, wholesalers and other third-party
                  merchants, like Defendants, to advertise, offer for sale,
                  sell, distribute and ship their wholesale and retail
                   products originating from China directly to consumers
                   across the world and specifically to consumers residing
                  in the U.S., includin New York
E stein Dran el
New York Address     244 Madison Ave, Suite 411, New York, New York
                     10016
Comolaint            Plaintiffs Comolaint
Application          Plaintiffs Ex Parte Application for: 1) a temporary
                     restraining order; 2) an order restraining Merchant
                     Storefronts (as defined infra) and Defendants' Assets (as
                     defined infra) with the Financial Institutions (as defined
                     infra); 3) an order to show cause why a preliminary
                     injunction should not issue; 4) an order authorizing
                     bifurcated and alternative service and 5) an order
                     authorizing exoedited discoverv
Yang Dec.            Declaration of Su Jeong Yang in Support of Plaintiffs
                     Aoolication
Drangel Dec.         Declaration of Jason M. Drangel in Support of Plaintiffs
                     Ann lication
Baby Shark Content   One of Smart' s most successful creations, which is the
                     Pinkfong "Baby Shark" song and viral music video with
                     characters
Baby Shark           U.S. Trademark Serial Application Nos.: 79/253,035 for
Applications         registration of "BABY SHARK" for a variety of goods
                     in Classes 41, 25, 16 and 9; 79/249,403 for registration
                     of"PINKFONG BABY SHARK" for a variety of goods
                     in Classes 24 and 21; 88/396,786 for registration of
                     "PINKFONG BABY SHARK" for a variety of goods in
                      Class 25; 88/529,984 for registration of "PINKFONG"
                      for a variety of goods in Class 2, 3, 9, 14, 16, 18, 20, 21,
                      24, 25, 26, 27, 28, 29, 30, 32, 41; 88/530,086 for
                      registration of "BABY SHARK" for a variety of goods
                      in Class 2, 3, 9, 14, 16, 18, 20, 21, 24, 25, 26, 27, 28, 29,
                      30, 32, 41; 88/594,141 for "PINKFONG" for a variety of
                      goods in Class 5; and 88/594,122 for "BABY SHARK"
                      for a variety of goods in Class 5
Baby Shark            U.S. Trademark Registration Nos.: 5,803,108 for
Registrations         "BABY SHARK" for a variety of goods in Class 28;
                      5,483,744 for "PINKFONG" for a variety of goods in
                      Classes 3 and 21; 5,327,527 for "PINKFONG" for a
                      variety of goods in Classes 9, 16 and 28; 4,993,122 for
                      "PINKFONG" a variety of goods in Classes 9 and 25;
                     6,138,374 for   pinkfong          for a variety of goods in
                     Class41;and6,021,523for pinkfong Baby Shark
                     for a variety of goods in Class 28
Baby Shark Marks     The marks covered by the Baby Shark Registrations and
                     Baby Shark Aoolications
Baby Shark Works     U.S. Copyright Registration Nos.: VA 2-130-856,
                     covering Babv Shark; VA 2-130-847, covering Daddv

                                     ii
                       Shark; VA 2-130-854, covering Mommy Shark; VA 2-
                       131-983, covering Pink Fong Mascot; SR 823-609,
                       covering Baby Shark (Sound Recording and Music); and
                       PA 2-142-905, covering Babv Shark (Motion Picture)
Baby Shark Products An extensive worldwide licensing program for a wide
                       variety of consumer products such as toys, sound books,
                       t-shirts, associated with and/or related to the Baby Shark
                       Content
Counterfeit Products Products bearing or used in connection with the Baby
                       Shark Marks and/or Baby Shark Works, and/or products
                       in packaging and/or containing labels and/or hang tags
                       bearing the Baby Shark Marks and/or Baby Shark
                       Works, and/or bearing or used in connection with marks
                       and/or artwork that are confusingly or substantially
                       similar to the Baby Shark Marks and/or Baby Shark
                       Works and/or products that are identical or confusingly
                       or substantiallv similar to the Babv Shark Products
Infrin2in" Listin"s    Defendants'    listings for Counterfeit Products
User Accounts          Any and all websites and any and all accounts with
                       online marketplace platforms such as Amazon, as well
                       as any and all as yet undiscovered accounts with
                       additional online marketplace platforms held by or
                        associated with Defendants, their respective officers,
                        employees, agents, servants and all persons in active
                        concert or participation with anv of them
Merchant Storefronts Any and all User Accounts through which Defendants,
                        their respective officers, employees, agents, servants and
                        all persons in active concert or participation with any of
                        them operate storefronts to manufacture, import, export,
                        advertise, market, promote, distribute, display, offer for
                        sale, sell and/or otherwise deal in Counterfeit Products,
                        which are held by or associated with Defendants, their
                        respective officers, employees, agents, servants and all
                        persons in active concert or participation with any of
                        them
Defendants' Assets      Any and all money, securities or other property or assets
                        of Defendants (whether said assets are located in the U.S.
                        or abroad)
Defendants' Financial Any and all financial accounts associated with or utilized
Accounts                by any Defendants or any Defendants' User Accounts or
                        Merchant Storefront(s) (whether said account is located
                        in the U.S. or abroad)
Financial Institutions Any banks, financial institutions, credit card companies
                        and payment processing agencies, such as Amazon.com,
                        Inc., Amazon Payments, Inc. ("Amazon Pay"), PayPal
                        Inc. ("PavPal"), Pavoneer Inc. ("Pavoneer"), Pin"Pon"

                                        iii
                      Global Solutions, Inc. ("PingPong") and other
                      companies or agencies that engage in the processing or
                      transfer of money and/or real or personal property of
                      Defendants
Third Party Service   Online marketplace platforms, including, without
Providers             limitation, those owned and operated, directly or
                      indirectly, by Amazon, such as Amazon.com, as well as
                      any and all as yet undiscovered online marketplace
                      platforms and/or entities through which Defendants,
                      their respective officers, employees, agents, servants and
                      all persons in active concert or participation with any of
                      them manufacture, import, export, advertise, market,
                      promote, distribute, offer for sale, sell and/or otherwise
                      deal in Counterfeit Products which are hereinafter
                      identified as a result of any order entered in this action,
                      or otherwise




                                     iv
       WHERAS, Plaintiff having moved ex parte on May 4, 2021 against Defendants for the

following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants' Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

       WHEREAS, the Court entered an Order granting Plaintiff's Application on May 5, 2021

("TRO") which ordered Defendants to appear on May 20, 2021 at 11 :00 a.m. to show cause why

a preliminary injunction should not issue ("Show Cause Hearing");

       WHEREAS, on May 14, 2021, Plaintiff filed a request for modification and extension of

theTRO;

       WHEREAS, on May 20, 2021, pursuant to the alternative methods of service authorized

by the TRO, Plaintiff served the Summons, Complaint, TRO, all papers filed in support of the

Application on each and every Defendant;

       WHEREAS, the Court granted Plaintiffs request and entered an Order on May 19, 2021

extending the TRO until May 27, 2021 and rescheduling the Show Cause Hearing to May 27, 2021

at 10: 15 a.m. ("May 19, 2021 Order");

       WHEREAS, on May 19, 2021, pursuant to the alternative methods of service authorized

by the TRO, Plaintiff served the May 19, 2021 Order on each and every Defendant;

       WHEREAS, on May 27, 2021 at 10: 15 a.m., Plaintiff appeared at the Show Cause Hearing,

however, no Defendants appeared.

                                                 ORDER

    1. The injunctive relief previously granted in the TRO shall remain in place through the

        pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil



                                                 1
Procedure 65 and Section 34 of the Lanham Act.

a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

   the following acts or omissions pending the final hearing and determination of this

   action or until further order of the Court:

       i. manufacturing, importing, exporting, advertising, marketing, promoting,

           distributing, displaying, offering for sale, selling and/or otherwise dealing in

           Counterfeit Products or any other products bearing the Baby Shark Marks

           and/or Baby Shark Works and/or marks or works that are confusingly or

           substantially similar to, identical to and constitute a counterfeiting and/or

           infringement of the Baby Shark Marks and/or Baby Shark Works;

       ii. directly or indirectly infringing in any manner Plaintiff's Baby Shark Marks

           and/or Baby Shark Works;

      iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff's

           Baby Shark Marks and/or Baby Shark Works to identify any goods or services

           not authorized by Plaintiff;

      iv. using Plaintiffs Baby Shark Marks and/or Baby Shark Works or any other

           marks or artwork that are confusingly or substantially similar to the Baby Shark

           Marks and/or Baby Shark Works on or in connection with Defendants'

           manufacturing, importing, exporting, advertising, marketing, promoting,

           distributing, displaying, offering for sale, selling and/or otherwise dealing in

           Counterfeit Products;

       v. using any false designation of origin or false description, or engaging in any

           action which is likely to cause confusion, cause mistake and/or to deceive



                                          2
     members of the trade and/or the public as to the affiliation, connection or

     association of any product manufactured, imported, exported, advertised,

     marketed, promoted, distributed, displayed, offered for sale or sold by

     Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

     any product manufactured, imported, exported, advertised, marketed,

     promoted, distributed, displayed, offered for sale or sold by Defendants and

     Defendants' commercial activities and Plaintiff;

 vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

     disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

     computer files, data, business records, documents or any other records or

     evidence relating to their User Accounts, Merchant Storefronts or Defendants'

     Assets and the manufacture, importation, exportation, advertising, marketing,

     promotion, distribution, display, offering for sale and/or sale of Counterfeit

     Products;

vii. effecting assignments or transfers, forming new entities or associations, or

     creating and/or utilizing any other platform, User Account, Merchant Storefront

     or any other means of importation, exportation, advertising, marketing,

     promotion, distribution, display, offering for sale and/or sale of Counterfeit

     Products for the purposes of circumventing or otherwise avoiding the

     prohibitions set forth in this Order; and

viii. knowingly instructing, aiding or abetting any other person or business entity in

      engaging in any of the activities referred to in subparagraphs l(a)(i) through

      l(a)(vii) above and l(b)(i) through l(b)(ii) and l(c)(i) below.



                                    3
b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:

        i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

             paying Defendants' Assets from or to Defendants' Financial Accounts until

             further ordered by this Court;

       11.   secreting, concealing, destroying, altering, selling off, transferring or otherwise

             disposing of and/or dealing with any computer files, data, business records,

             documents or any other records or evidence relating to the Defendants' User

             Accounts, Merchant Storefronts, Defendants' Assets and the manufacture,

             importation, exportation, advertising, marketing, promotion, distribution,

             display, offering for sale and/or sale of Counterfeit Products; and

      m. knowingly instructing, aiding, or abetting any other person or business entity in

             engaging in any of the activities referred to in subparagraphs l(a)(i) through

             l(a)(vii) and l(b)(i) through l(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

    engaging in any of the following acts or omissions pending the final hearing and

    determination of this action or until further order of the Court:

        i. providing services to Defendants, Defendants' User Accounts and Defendants'

             Merchant Storefronts, including, without limitation, continued operation of

             Defendants' User Accounts and Merchant Storefronts;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise



                                              4
               disposing of and/or dealing with any computer files, data, business records,

               documents or any other records or evidence relating to the Defendants' User

               Accounts, Merchant Storefronts, Defendants' Assets and the manufacture,

               importation, exportation, advertising, marketing, promotion, distribution,

               display, offering for sale and/or sale of Counterfeit Products; and

          iii. knowingly instructing, aiding, or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs l(a)(i) through

               l(a)(vii), l(b)(i) through l(b)(ii) and l(c)(i) through l(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants'

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff's

       counsel and provide Plaintiffs counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants' User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants' Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

    shall remain in place through the pendency of this litigation, including that:

    a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

       and Eastern Districts of New York and Defendants who are served with this Order shall



                                              5
    provide written responses under oath to such interrogatories within fourteen (14) days

    of service to Plaintiffs counsel.

b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

    34 of the Federal Rules of Civil Procedure and Defendants who are served with this

    Order, their respective officers, employees, agents, servants and attorneys and all

    persons in active concert or participation with any of them who receive actual notice of

    this Order shall produce all documents responsive to such requests within fourteen (14)

    days of service to Plaintiffs counsel.

c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

        who receive service of this Order shall provide Plaintiff's counsel with all documents

        and records in their possession, custody or control (whether located in the U.S. or

        abroad), relating to any and all of Defendants' Financial Accounts, User Accounts and

        Merchant Storefronts, including, but not limited to, documents and records relating to:

  1.       account numbers;

  ii.      current account balances;

 iii.      any and all identifying information for Defendants and Defendants' User Accounts,

           including names, addresses and contact information;

 iv.        any and all account opening documents and records, including, but not limited to,

            account applications, signature cards, identification documents, and if a business

            entity, any and all business documents provided for the opening of each and every

            of Defendants' Financial Accounts;

  v.        any and all deposits and withdrawal during the previous year from each and every

            of Defendants' Financial Accounts and any and all supporting documentation,



                                             6
        including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

        account statements;

 vi.    any and all wire transfers into each and every of Defendants' Financial Accounts

        during the previous year, including, but not limited to, documents sufficient to show

        the identity of the destination of the transferred funds, the identity of the

        beneficiary's bank and the beneficiary's account number;

vii.    any and all User Accounts and account details, including, without limitation,

        identifying information and account numbers for any and all User Accounts that

        Defendants have ever had and/or currently maintain;

viii.   the identities, location and contact information, including any and all e-mail

        addresses, of Defendants, their respective officers, employees, agents, servants and

        all persons in active concert or participation with any of them;

 ix.    the nature of Defendants' businesses and operations, methods of payment, methods

        for accepting payment and any and all financial information, including, but not

        limited to, information associated with Defendants' User Accounts, a full

        accounting of Defendants' sales history and listing history under such accounts,

        and Defendants' Financial Accounts associated with Defendants' User Accounts;

        and

   x.   Defendants'    manufacturing, importing,      exporting, advertising,     marketing,

        promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

        Products, or any other products bearing the Baby Shark Marks and/or marks that

        are confusingly similar to, identical to and constitute a counterfeiting and/or

        infringement of the Baby Shark Marks.



                                          7
d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiff's counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants' User Accounts and

   Defendants' Merchant Storefronts, including, but not limited to, documents and records

   relating to:

          i.      any and all User Accounts and Defendants' Merchant Storefronts and account

                  details, including, without limitation, identifying information and account numbers

                  for any and all User Accounts and Defendants' Merchant Storefronts that

                  Defendants have ever had and/or currently maintain with the Third Party Service

                  Providers;

         ii.      the identities, location and contact information, including any and all e-mail

                  addresses of Defendants;

         iii.     the nature of Defendants' businesses and operations, methods of payment, methods

                  for accepting payment and any and all financial information, including, but not

                  limited to, information associated with Defendants' User Accounts and

                  Defendants' Merchant Storefronts, a full accounting of Defendants' sales history

                  and listing history under such accounts and Defendants' Financial Accounts with

                  any and all Financial Institutions associated with Defendants' User Accounts and

                  Defendants' Merchant Storefronts; and

         iv.      Defendants'    manufacturing,   importing,   exporting, advertising,    marketing,

                  promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

                  Products, or any other products bearing the Baby Shark Marks and/or Baby Shark

                  Works and/or marks or artwork that are confusingly or substantially similar to,



                                                   8
            identical to and constitute an infringement of the Baby Shark Marks and/or Baby

            Shark Works.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

   on, and shall be deemed effective as to Defendants if it is completed by one of the following

   means:

       a) delivery of: (i) PDF copies of this Order or (ii) a link to a secure website (including

            NutStore, a large mail link created through Rmail.com and via website publication

            through a specific page dedicated to this Lawsuit accessible through

            ipcounselorslawsuit.com) where each Defendant will be able to download PDF

            copies of this Order to Defendants' e-mail addresses to be determined after having

            been identified by Amazon pursuant to Paragraph V(C).

5. As sufficient cause has been shown, that such alternative service by electronic means

   ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

   Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

   effective as to the Third Party Service Providers and Financial Institutions if it is completed

   by the following means:

       a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

            PayPal Inc. will be able to download a PDF copy of this Order via electronic mail

            to PayPal Legal Specialist at EEOMALegalSpecialist@paypal.com;

       b) delivery of: (i) a true and correct copy of this Order via Federal Express to

            Amazon.com, Inc. at Corporation Service Company 300 Deschutes Way SW, Suite

            304, Tumwater, WA 98501, (ii) a PDF copy of this Order or (iii) a link to a secure



                                              9
                website where Amazon.com, Inc. and Amazon Pay will be able to download a PDF

                copy of this Order via electronic mail to Deana Ahn counsel for Amazon Pay, at

                deanaahn@dwt.com;

          c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

                Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail

                to      Payoneer      Inc.'s     Customer        Service        Management       at

                customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer

                Inc., at Edward.Tulin@skadden.com; and

          d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

                PingPong Global Solutions Inc. will be able to download a PDF copy of this Order

                via electronic mail to PingPong Global Solutions Inc.' s Legal Department

                legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have actual notice of the

    terms of this Order and any act by them or anyone of them in violation of this Order may

    be considered and prosecuted as in contempt of this Court.

8. The $1,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition

    of this case or until this Order is terminated.

9. This Order shall remain in effect during the pendency of this action, or until further order

    of the Court.

10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

    the Order on two (2) days' notice to Plaintiff or on shorter notice as set by the Court.



Viclufl    /V CG.) "(wk     ' ,u c{
           /1h7J     27 1   /,011

                                                                    {. 5 j) J
                                                 10
